Robinson, J.
(concurring). This is an appeal from the conditions of an order setting aside a default. The condition imposed was the payment of $250 as costs of the motion. It is a personal injury suit. It is brought to recover $20,000 as damages sustained by the plaintiff when a roundhouse employee of defendant. In this and in another similar case to recover $25,000, on September 18, 1916, at Mott, North Dakota, the summons and complaint was served on the defendant’s agent, with a notice of the taking of a deposition on September 22, 1916. The depositions were duly taken before a justice of the peace. *316J. C. Conmy appeared as attorney for defendant and stipulated concerning the manner of talcing the depositions.
By inadvertence no answer was served within thirty days, and on October 20th, the day after the time for answering expired, plaintiff’s-attorney made an affidavit of default and on October 23d, the court made an order for the assessment of damages by a special jury on October 25th at 2 o’clock p. m. Accordingly a special jury was summoned at an expense which appears enormous and illegal; mileage $55.80;. livery $70. One hundred and twenty-five dollars and eighty cents, in addition to a good salary, is the pay of one day for a man with a Ford automobile!
At the time set for the assessment of damages, defendant’s counsel appeared with affidavits excusing the default, and in each case obtained an order extending the time to answer on condition of paying $250. A motion is made to dismiss the appeals on the ground that as defendant accepted the benefits of the orders he cannot appeal from the conditions, but the conditions are manifestly unreasonable and contrary to law. A party docs not have to buy justice at such a price. The statute is that, upon a motion in an action or proceeding, costs may be awarded not exceeding $25. Twenty-five dollars is the limit and $10 is the common allowance. But in this case there was no good reason for the allowance of any costs. The default proceedings were grossly irregular, and were not in accordance with good faith and professional etiquette. The attorneys for the plaintiff well knew that the default in serving an answer was a mere inadvertence, and that in a damage suit for so large a sum no responsible party would purposely suffer a default judgment. They knew that Watson, Young, & Conmy were attorneys for the Northern Pacific Bailway Company, and that in each of the actions Conmy had appeared as an attorney for the defendant, and had stipulated with them concerning the taking of a deposition, and that was a full and complete appearance in the ease. When a party, makes default in serving an answer to an amended complaint, he must be given ten days’ notice of an application for judgment. § 7175. When a defendant gives notice of appearance, he is entitled to eight days’ notice of an application to the court for the relief demanded in the complaint. Comp. Laws, § 7600.
The service of an answer, a notice to take depositions, or a stipula- • *317tion by an attorney for tbe taking of depositions, is a notice of appearance and it answers all purposes of a regular formal notice, but in the absence of any statute limiting the costs that may be imposed on a motion, and in the absence of any such appearance and stipulation for the taking of depositions, such a default proceeding should never be sustained. It bears no mark of good faith and fairness. Good faith consists in an honest intention to abstain from taking an uneonscientious •advantage of another, even through the forms and technicalities of the law. Comp. Laws, § 7286.
Counsel for the plaintiff knew well that Watson, Young, & Conmy were attorneys for the defendant, and that their failure to answer on time was a mere inadvertence. They knew that without any expense they could communicate with defendant’s attorneys in a moment by going to or phoning the agent at Mott. They knew that any default taken under such circumstances could serve no honest purpose, and that it must be set aside. Hence, the award of costs was grossly wrong. It was not merely an abuse of discretion. It was in excess of jurisdiction. Hence, it is reversed and vacated.